*708The defendants met their prima facie burden of showing that the plaintiff Syed Zaman (hereinafter the injured plaintiff) did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). The defendants submitted competent medical evidence to establish, prima facie, that the injured plaintiff did not sustain serious injuries to the cervical or lumbar regions of his spine.
However, in opposition, the plaintiffs submitted evidence raising a triable issue of fact as to whether the injured plaintiff did sustain such serious injuries (see Perl v Meher, 18 NY3d 208, 218-219 [2011]; Sforza v Big Guy Leasing Corp., 51 AD3d 659, 661 [2008]). Accordingly, the Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint. Mastro, J.P., Skelos, Chambers and Sgroi, JJ., concur.